

115 HRES 962 IH: Condemning and censuring Maxine Waters, Representative of California’s 43d Congressional District.
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 962IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Mr. Biggs (for himself, Mr. DeSantis, Mr. Norman, Mr. Gaetz, and Mr. Jody B. Hice of Georgia) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Maxine Waters, Representative of California’s 43d Congressional District.
	
 Whereas Representative Waters participated in a rally in Los Angeles on June 23, 2018, at which she called on the public to harass and attack members of the Trump administration;
 Whereas Representative Waters specifically stated, Let’s make sure we show up wherever we have to show up. If you see anybody from that Cabinet in a restaurant, in a department store, at a gasoline station, you get out and you create a crowd and you push back on them, and you tell them they’re not welcome anymore, anywhere.;
 Whereas Representative Waters’ comments could directly and unnecessarily lead to public unrest, physical violence, and physical injury;
 Whereas harassment is never an acceptable method of disagreement; Whereas elected officials, including Majority Whip Steve Scalise and Congresswoman Gabrielle Giffords, have already been victims of physical violence rooted in political disagreement;
 Whereas at least three members of the Trump administration have already been heckled, called fascist, booed while eating at a restaurant, and asked to leave a restaurant solely over political disagreement, and Representative Waters’ comments condone this behavior;
 Whereas former President Barack Obama, in response to members of the American public booing politicians with whom they disagreed said, Don’t boo. Vote.;
 Whereas Representative Waters’ comments do not contribute anything positive to the public dialogue; Whereas Representative Waters’ comments will not be contained to the angry sentiments of one party, but condone the use of physical and emotional violence against anyone for any cause; and
 Whereas Representative Waters’ comments are in direct conflict with the reputation of the United States as a Nation where individuals have a right to debate their differences civilly, without fear of physical retribution: Now, therefore, be it
	
 That— (1)the House of Representatives censures and condemns Maxine Waters for conduct that condones public violence and incites public discord, and is not befitting an elected Member of the House of Representatives; and
 (2)it is the sense of the House of Representatives that Maxine Waters, Representative of California’s 43d Congressional District, should—
 (A)issue a formal apology to the members of the Trump administration and all public officials for endangering their lives and sowing seeds of discord;
 (B)issue a public statement that physical violence and harassment is not an appropriate reaction for members of the public to express disagreement with their elected officials; and
 (C)immediately resign from office to allow an individual more befitting of the respect of the people of the United States to represent California’s 43d Congressional District.
				